 

PROB 22 DOCKET NUMBER (Tran. Court)

(Rev. 2/88) ; 1:04CRC0888
TRANSFER OF JURISDICTION

 

DOCKET NUMBER (Rec. Court)

 

 

 

 

 

 

 

 

NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE: | DISTRICT DIVISION
. Illinois Northern | Eastern
Richard Cooks
NAME OF SENTENCING JUDGE
Charles R. Norgle
PROBA MON/SUPER FROM vO
PROBATI
VISED RELEASE: 08/27/2020 08/26/2025
OFFENSE

CONSPIRACY TO DISTRIBUTE NARCOTICS 21:846=ND.FNARCOTICS - SELL - DISTRIBUTE - OR
DISPENSE 21:841A=ND.F

 

PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FORTHE "Northern District of Illinois "

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or
supervised releasee named above be transferred with the records of the Court to the United States District
Court for the ED/WI upon that Court=s order of acceptance of jurisdiction. This Court hereby expressly
consents that the period of probation or supervised release may be changed by the District Court to which this

transfer is made without further inquiry of this Court.*

 

Ul — il fgle

Date United States District Gud

 

tof

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE ED/WI

 

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be
accepted and assumed by this Court from and after the entry of this order.

 

 

Effective Date United States District Judge

 

Case 2:21-cr-00059-LA Filed 03/10/21 Page 1of1 Document 1

 
